                          United States District Court
                        Western District of North Carolina
                                Asheville Division

   Raymond Dakim-Harris Joiner,       )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                   1:20-cv-132
                                      )
                 vs.                  )
                                      )
           Eric A. Hooks,             )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 1, 2020 Order.

                                               December 1, 2020




         Case 1:20-cv-00132-MR Document 6 Filed 12/01/20 Page 1 of 1
